The defendants’ petition for certification for appeal from the Appellate Court, 83 Conn. App. 731 (AC 24158), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the notice requirement in the parties’ construction contract did not comport with the plaintiffs’ warranty rights *914under the New Home Warranties Act, General Statutes § 47-116 et seq.?”
The Supreme Court docket number is SC 17260.
Decided September 15, 2004
Robert W. Smith, in support of the petition.
Scott R. McCarthy, in opposition.